326 S.W.3d 501 (2010)
STATE of Missouri, Respondent,
v.
Eric SWEARENGEN, Appellant.
No. ED 93671.
Missouri Court of Appeals, Eastern District, Division Four.
November 16, 2010.
Alexandra Johnson, Mo. Public Defender Office, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., and ROBERT G. DOWD, JR., and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Eric Swearengen ("Defendant") appeals from the judgment upon his conviction by a jury for second-degree trafficking, Section 195.223, RSMo 2000,[1] and possession of marijuana under 35 grams, Section 195.202. Defendant was then sentenced as a prior drug offender to ten years of imprisonment for second-degree trafficking and a concurrent term of one day of imprisonment for the marijuana possession. Defendant contends the trial court erred in denying his request for a new trial because he established that the prosecution withheld favorable material evidence from the defense at the time of trial.
*502 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000.